Detailed Action
COMMUNICATION SYSTEM
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to remarks and amendments filed on 11/09/2020 in which claims 53 - 57, 59 -63, 66 - 67 and 70 – 73; Claims 70 -73 are amended.
Response to Remarks
Applicant argues that contrary to claim 70, Ozturk does not teach or suggest "wherein the one or 
more processors are configured to execute the instructions to receive, in the registration of the 
source base station, from the source base station, another X2 Message Transfer message which 
has a same message structure as a message structure of the X2 Message Transfer message and 
which contains identification information of the source base station and in which the first IE does 
not contain the further X2 application protocol message and the second IE does not contain the 
target base station identification information." The grounds of rejection rely on allegations that the "X2 Setup Request" can be interpreted as a "X2 Message Transfer' message.

The Examiner interprets the limitation ‘.. another X2 Message Transfer message which 
has a same message structure as a message structure of the X2 Message Transfer message ..’ to be reflexive as it states that a (second) message  has the same ‘structure’ as itself.  

Further Examiner notes that no arguments were made why an "X2 Setup Request" can be 
Interpreted as a "X2 Message Transfer' message – as both messages have information Elements (IEs) of target base station identification/address information and registration information/application protocol message.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 

Claims 70 – 73, 53  -  57, 59 – 63, and 66 - 67  are rejected under 35 U.S.C. 103(a) as being unpatentable over  ERICSSON: "X2 Setup through an X2-GW", 3GPP DRAFT; R3-130258, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG3, no. Malta; 20130128 - 20130201, 19 January 2013 (2013-01-19), XP050671073, hereafter Ericsson in view of   3GPP TR 37.803 "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Universal Mobile Telecommunications System (UMTS) and L TE; Mobility enhancements for Home Node B (HNB) and Home enhanced Node B (HeNB) (Release 11 )", 3GPP STANDARD;  3GPP TR 37.803, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, item V: vol. RAN WG3, no. V11.2.0, 27 June 2013 (2013-06-27), pages 1-116,  XP050711892 hereafter TR37 in further view of Ozturk United States Patent Application 20140321447.
In regards to claims 70, and 72, Ericsson teaches of a gateway apparatus for a communication system, the gateway apparatus comprising of a memory storing instructions; and one or more processors configured to execute the instructions to: communicate with a plurality of base stations using messages configured in accordance with an X2 application protocol; see "X2-AP" in paragraphs 2.3 and 2.4.
receive, from a source base station of the plurality of base stations X2 Message Transfer message configured in accordance with the X2 application protocol, wherein the X2 Message Transfer message includes a , an plurality of Information Elements (IEs)configured in accordance with the X2 application protocol, wherein the X2 Message Transfer message includes a plurality of Information Elements (XEs) the plurality of IEs including:  "X2-GW" in figure 1;
a first IE that contains a further X2 application protocol message destined for a target base station; and; (see "other IEs of the message" in line 14 of paragraph 2.3); Option 3 requires fully decoding the X2 SETUP REQUEST message and additional processing to obtain the (H)eNB ID i.e. X2 application protocol message destined for a target base station
and (b) a second IE that contains target base station identification information;  (see "new IE" in line 15 of paragraph 2.3); Options 1 and 2 only require reading the address or ID of the target node i.e. target base station identification information from a single IE without decoding all the other IEs in the message.

sending the X2 Message Transfer message to the target base station identified by the target base station identification information; Page 21 5. The HNB-GW sends to the Source HNB the HNBAP UE Signaling Transfer for that UE with Cell Update message. HNB-GW shall include Context ID as the Routing Information. HNB-GW shall also send target RNCId and target Cell-Identity.
It would have been obvious at the time the invention was made before the effective filing date of the claimed invention by a person of to having ordinary skill in the art to modify the teachings of Ericsson.
One would have been motivated to modify Ericsson in this manner so that X2 AP Messages between can be transferred between eNBs in an efficient manner.
Ericsson does not disclose, but Ozturk teaches where the one or more processors are configured to execute the instructions to receive, in the registration of the source base station, from the source base station, another X2 Message Transfer message. which has a same message structure as a message structure of the X2 Message Transfer message, and  which contains identification information of the source base station and in which the first IE does not contain the further X2 application protocol message and the second IE does not contain the target base station identification information; ¶[0009] The method may further include, transmitting, from the access point to an X2-GW, a registration message comprising at least one address of the at least one neighbor node for X2 communication. The method may further include receiving an acknowledgement message from the X2-GW in response to the registration message. The access point may be, or may include, at least one of an HeNB or other small cell, or an eNB. Likewise, the at least one neighbor node may be, or may include, at least one of a HeNB or other small cell, or an eNB. 
 It would have been obvious at the time the invention was made before the effective filing date of the claimed invention by a person of to having ordinary skill in the art to modify the teachings of Ericsson.
One would have been motivated to modify Ericsson in this manner so that all candidate eNBs can be registered so that subsequent X2 application protocol messages for target eNB can be routed.
In regards to claims 53 and 59, Ericsson does not disclose, but TR37.803 teaches where the first IE is transparent to the gateway apparatus; Page 104 6.2.3.3.2 Other X2 procedures In order to ensure in the case when an X2 Routing Proxy is deployed that tl1e behavior of the Proxy is kept simple & transparent, new "routing" IEs (to identify the source/target eNB) would also be introduced to other X2 messages that do not currently support such information. Whilst this would therefore require the addition of Source & Target eNB-ID TNL identity IEs to the X2 messages, it would result in a consistent & coherent implementation on the X2 Routing proxy
It would have been obvious at the time the invention was made before the effective filing date of the claimed invention by a person of to having ordinary skill in the art to modify the teachings of Ericsson.
One would have been motivated to modify Ericsson in this manner so that X2 AP Messages between can be optimally processed and then routed between eNBs in a more efficient manner.
In regards to claims 54 and 60,  Ericsson does not disclose, but TR37.803 teaches where the target base station identification information comprises a Radio Network Layer identifier, RNL-ID, associated with the target base station; Page 45 The Interworking functions deal with: extracting or inserting addressing information from/to RNL related addressing information carried on RNA within the "Receivers HNB RNL Identity" and the "Senders HNB RNL Identity"; on Iur, RNL related addressing information is carried within RNSAP.
It would have been obvious at the time the invention was made before the effective filing date of the claimed invention by a person of to having ordinary skill in the art to modify the teachings of Ericsson.
One would have been motivated to modify Ericsson in this manner so that  X2 AP Messages between can be optimally processed using the HNB RNL Identity to route between eNBs in an efficient manner, 

In regards to claims 55 and 61 Ericsson does not disclose, but TR37.803 teaches, where the received X2 Message Transfer message comprises a third IE that contains information for identifying the source base station, where the third IE forms at least part of said X2 Message Transfer message other than the first IE 6.1.1.1.2 Target HNB acquiring the UE context from the source HNB. In macro networks the UE context is acquired from the source RNC by the RNC managing the reselected cell by reference to the UE's U-RNTI. For HNB systems (pre Rel-11) U-RNTI assignment is managed independently by each 3GPP.

It would have been obvious at the time the invention was made before the effective filing date of the claimed invention by a person of to having ordinary skill in the art to modify the teachings of Ericsson.

One would have been motivated to modify Ericsson in this manner so that  the source base station information used in the X2 AP Messages can be sent allowing acknowledgment messages to be sent., 

In regards to claims 56 and 62, Ericsson teaches where the X2 application protocol comprises an X2 application protocol in accordance with the Long Term Evolution, (LTE) set of standards; Paragraph 1 RAN3 is progressing in the definition of requirements for a standardized X2-GW. As of today, there have been a set of agreements in different meetings. General requirements were agreed in RAN3 #76 [l], some additional requirements on address discovery and down-selection of options were agreed in RAN3 #77bis [2], and connectivity requirements were agreed in RAN3 #78 [3].

In regards to claims 63,  Ericsson teaches where the base station comprises at least one of a macro base station, a Pico base station, a femto base station, and a home base station operating in accordance with the LTE set of standards; See Figure 1 Network architecture for the X2-GW; the optional HeNB-GW is also shown. Where HeNB is a home base station

In regards to claims 57,  Ericsson teaches where at least one of a small cell gateway and an X2 gateway operating in accordance with the LTE set of standards;  See Figure 1 Network architecture for the X2-GW; the optional HeNB-GW where HeNB is a small cell gateway. 
In regards to claims 72, 66, 73, and 67, Ericsson teaches of a gateway apparatus for a communication system, the gateway apparatus comprising of a memory storing instructions; and one or more processors configured to execute the instructions to: communicate with a plurality of base see "X2-AP" in paragraphs 2.3 and 2.4.
receive, from a source base station of the plurality of base stations X2 Message Transfer message configured in accordance with the X2 application protocol, wherein the X2 Message Transfer message includes a , an plurality of Information Elements (IEs)configured in accordance with the X2 application protocol, wherein the X2 Message Transfer message includes a plurality of Information Elements (XEs) the plurality of IEs including:  "X2-GW" in figure 1;
a first IE that contains a further X2 application protocol message destined for a target base station; and; (see "other IEs of the message" in line 14 of paragraph 2.3); Option 3 requires fully decoding the X2 SETUP REQUEST message and additional processing to obtain the (H)eNB ID i.e. X2 application protocol message destined for a target base station
and (b) a second IE that contains target base station identification information;  (see "new IE" in line 15 of paragraph 2.3); Options 1 and 2 only require reading the address or ID of the target node i.e. target base station identification information from a single IE without decoding all the other IEs in the message.
Ericsson does not disclose, but TR37.803 teaches and sending, following registration of the source base station with a gateway apparatus, the generated X2 Message Transfer message to the gateway apparatus, for routing, by the gateway apparatus, the X2 Message Transfer message to the target base station identified by the target base station identification information.; Page 21 5. The HNB-GW sends to the Source HNB the HNBAP UE Signaling Transfer for that UE with Cell Update message. HNB-GW shall include Context ID as the Routing Information. HNB-GW shall also send target RNCId and target Cell-Identity.
It would have been obvious at the time the invention was made before the effective filing date of the claimed invention by a person of to having ordinary skill in the art to modify the teachings of Ericsson.
One would have been motivated to modify E in this manner so that X2 AP Messages between can be transferred between eNBs in an efficient manner.
Ericsson does not disclose, but Ozturk teaches where the one or more processors are configured to execute the instructions to receive, in the registration of the source base station, from the source base station, another X2 Message Transfer message which contains identification information of the source 
¶[0009] The method may further include, transmitting, from the access point to an X2-GW, a registration message comprising at least one address of the at least one neighbor node for X2 communication. The method may further include receiving an acknowledgement message from the X2-GW in response to the registration message. The access point may be, or may include, at least one of an HeNB or other small cell, or an eNB. Likewise, the at least one neighbor node may be, or may include, at least one of a HeNB or other small cell, or an eNB.
It would have been obvious at the time the invention was made before the effective filing date of the claimed invention by a person of to having ordinary skill in the art to modify the teachings of Ericsson.
One would have been motivated to modify Ericsson in this manner so that all candidate eNBs can be registered so that subsequent X2 application protocol messages for target eNB can be routed.
Final Rejection
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462